Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 1 of 48 Page ID #:3677


     1   LATHAM & WATKINS LLP
           Margaret M. Zwisler (pro hac vice)
     2         margaret.zwisler@lw.com
           Jennifer L. Giordano (pro hac vice)
     3         jennifer.giordano@lw.com
           William M. Friedman (pro hac vice)
     4         william.friedman@lw.com
           David L. Johnson (pro hac vice)
     5        david.johnson@lw.com
         555 Eleventh St. NW, Suite 1000
     6   Washington, D.C. 20004-1304
         Telephone: +1.202.637.2200
     7   Facsimile: +1.202.637.2201
     8     Alfred Pfeiffer (Bar No. 120965)
               al.pfeiffer@lw.com
     9     Andrew M. Gass (Bar No. 212731)
               andrew.gass@lw.com
   10    505 Montgomery Street, Suite 2000
         San Francisco, California 94111-6538
   11    Telephone: +1.415.391.0600
         Facsimile: + 1.415.395.8095
   12
           Adam S. Sieff (Bar No. 302030)
   13         adam.sieff@lw.com
         355 South Grand Avenue, Suite 100
   14    Los Angeles, California 90071-1560
         Telephone: +1.213.485.1234
   15    Facsimile: + 1.213.891.8763
   16    Attorneys for Plaintiff RADIO MUSIC
         LICENSE COMMITTEE, INC.
   17
                             UNITED STATES DISTRICT COURT
   18
                           CENTRAL DISTRICT OF CALIFORNIA
   19
   20
         RADIO MUSIC LICENSE                     CASE NO. 2:19-cv-03957-TJH-AS
   21    COMMITTEE, INC.
   22                  Plaintiff,
                                                 PLAINTIFF RADIO MUSIC LICENSE
   23         v.                                 COMMITTEE, INC.’S SECOND
                                                 AMENDED COMPLAINT
   24    GLOBAL MUSIC RIGHTS, LLC
   25                  Defendant.
   26
   27
   28
                                                                      PL.’S SECOND AM. COMPL.
                                                                   CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 2 of 48 Page ID #:3678


     1        SUMMARY OF CLAIMS
     2               This is an antitrust lawsuit against Global Music Rights, LLC—an
     3 organization that was founded specifically to raise the price of pre-existing
     4 intellectual property (IP) rights. The scheme has been brazen, effective—and
     5 flagrantly illegal. “GMR,” as the company is known, openly coordinated dozens of
     6 individual IP rights owners in concerted action to cause the precise harms that U.S.
     7 antitrust laws prevent: monopoly prices, for exactly the same thing consumers were
     8 able to buy for less before the anticompetitive conduct began. The purpose of this
     9 action is to restrain those competition law violations and remedy the resulting
   10 imminent harm.
   11                The particular IP right that GMR traffics in is the exclusive right to
   12 publicly perform musical compositions. This is the IP right that is implicated every
   13 time a copyrighted song is played over the radio, on television, in a bar or restaurant,
   14 and in a host of other everyday scenarios. From the early 20th century, rights
   15 aggregators have sought to capitalize on the ubiquitous need for “public
   16 performance” licenses by acquiring the relevant rights in thousands or millions of
   17 songs, bundling them together, and selling licenses en masse to music users.
   18                Essentially   from    their   inception,   these   “performing         rights
   19 organizations,” or “PROs” as they came to be known, have been recognized to be
   20 antitrust violators by their very nature: they fix a single price for works that would
   21 otherwise be licensed on different terms by different rights owners; assemble “must-
   22 have” catalogs that result in market power over people who play music; and engage
   23 in a wide variety of business practices that have proven irresistible to pursue, but
   24 that are plainly anticompetitive. As a result, the two oldest PROs, known as ASCAP
   25 and BMI, have been governed by consent decrees (entered to settle antitrust lawsuits
   26 filed by the U.S. Department of Justice) since 1941. A third PRO, called SESAC,
   27 managed to evade antitrust regulation until earlier this decade, but then succumbed
   28 after multiple courts found that its core commercial conduct likely violates the
                                                                             PL.’S SECOND AM. COMPL.
                                                                          CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 3 of 48 Page ID #:3679


     1 Sherman Act. See Meredith Corp. v. SESAC, LLC, 2011 WL 856266, at *1
     2 (S.D.N.Y. Mar 9, 2011) (Buchwald, J.) (denying SESAC’s motion to dismiss);
     3 Meredith Corp. v. SESAC LLC, 1 F. Supp. 3d 180, 197 (S.D.N.Y. 2014)
     4 (Engelmeyer, J.) (denying SESAC’s motion for summary judgment); Radio Music
     5 License Comm. v. SESAC, 2013 WL 12114098, at *13-20 (E.D. Pa. Dec. 23, 2013)
     6 (Sitarski, M.J.) (finding RMLC likely to succeed on Section 2 claim); Radio Music
     7 License Comm. v. SESAC, 29 F. Supp. 3d 487, 502-03 (E.D. Pa. 2014) (Jones, J.)
     8 (denying SESAC’s motion to dismiss RMLC’s Section 2 claim).
     9              GMR came on the scene in 2013. Its plan was straightforward: (A)
   10 target a select group of rights owners who historically offered public performance
   11 licenses through ASCAP and BMI—subject to antitrust consent decrees that made
   12 it more difficult to charge supracompetitive rates; (B) convince those rights owners
   13 to leave their old PROs and form a new one that would be the only way to license a
   14 “must-have” selection of well-known songs; and (C) extract radically higher rates
   15 from music users than before—for a “new product” that is in fact nothing more than
   16 a license to the same old songs, just sold by a new company that hasn’t yet been
   17 determined to violate the antitrust laws.
   18               That gambit flouts antitrust law in multiple respects. For one thing, the
   19 Supreme Court itself has held that one of the principal considerations that redeem
   20 ASCAP and BMI from outright illegality under the Sherman Act is that their consent
   21 decrees require them to license out rights on a non-exclusive basis. See Broadcast
   22 Music, Inc. v. Columbia Broadcasting Sys. (“BMI”), 441 U.S. 1, 23-24 (1979). GMR
   23 ignores that; the exclusive way to get permission to play any songs in its repertoire
   24 is by buying a license for all of them only from GMR. Its anticompetitive conduct
   25 and intent are flagrant and shameless.
   26               But the core of GMR’s antitrust violations is in its very raison d’être:
   27 the concerted action it engineered among rights owners to collectively decamp from
   28
                                                                            PL.’S SECOND AM. COMPL.
                                                  2                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 4 of 48 Page ID #:3680


     1 their pre-existing PROs specifically to raise prices. If that doesn’t violate the
     2 Sherman Act, then nothing does.
     3         JURISDICTION AND VENUE
     4               RMLC brings its federal claims on behalf of its members pursuant to
     5 Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 & 2, and Section 16 of the
     6 Clayton Act, 15 U.S.C. § 26, to enjoin GMR’s anticompetitive conduct and other
     7 violations of the law, and to recover the costs of this suit and reasonable attorneys’
     8 fees. RMLC brings its state law claim pursuant to the California Cartwright Act,
     9 Cal. Bus. & Prof. Code §§ 16720 & 16726.
   10                 This Court has subject matter jurisdiction over the asserted federal
   11 claims under 28 U.S.C. §§ 1331 and 15 U.S.C. § 26. This Court has supplemental
   12 jurisdiction over RMLC’s state law claim under 28 U.S.C. § 1367 because the claim
   13 arises from the same common nucleus of operative facts as the federal antitrust
   14 claims.
   15                The Court has personal jurisdiction over GMR because GMR is
   16 headquartered in California and GMR’s contacts with California are continuous and
   17 systematic. The conduct giving rise to these claims took place in large part in this
   18 district. And GMR has availed itself of this jurisdiction for its pending retaliatory
   19 lawsuit against RMLC.
   20                Venue is proper in this judicial district under 28 U.S.C. § 1391(b), 15
   21 U.S.C. § 22, and 15 U.S.C. § 26.
   22       THE PARTIES
   23                Plaintiff RMLC is a 501(c)(6) non-profit corporation organized and
   24 existing under the laws of Tennessee, with a principal place of business at 1616
   25 Westgate Circle, Brentwood, Tennessee 37027. RMLC’s mission is to negotiate
   26 public-performance licenses with performing rights organizations for the benefit of
   27 its members and the commercial radio industry (some 10,000 radio stations).
   28
                                                                             PL.’S SECOND AM. COMPL.
                                                   3                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 5 of 48 Page ID #:3681


     1               Defendant GMR is a for-profit limited liability company organized and
     2 existing under the laws of the state of Delaware and is registered as an LLC with the
     3 state of California, with a principal address of 1100 Glendon Avenue, Suite 2000,
     4 Los Angeles, California 90024. GMR’s registered agent in Delaware is National
     5 Registered Agents, Inc., 160 Greentree Dr., Suite 101, Dover, Delaware 19904.
     6 GMR’s registered agent in California is National Registered Agents, Inc., 818 West
     7 Seventh Street, Suite 930, Los Angeles, CA 90017.
     8        BACKGROUND
     9 Performing Rights Organizations and the Licensing of Copyrighted Music
   10                In the late 1800s, Congress conferred on songwriters and composers the
   11 exclusive right to perform their works publicly. As a result, a bar or restaurant that
   12 plays music for its patrons needs a license to do so from rights holders in the musical
   13 compositions being heard, as do music users such as hospitals, office buildings, and,
   14 as relevant here, radio stations. Under the current copyright regime, statutory
   15 damages run up to $150,000 per infringed work should a music user fail to secure a
   16 license when one is required.
   17                In the early 20th century, not long after Congress created the public
   18 performance right for musical compositions, a group of songwriters and composers
   19 formed the American Society of Composers, Authors and Publishers (“ASCAP”),
   20 which was the first U.S. “performing rights organization,” known colloquially as a
   21 “PRO.” ASCAP’s stated purpose was to aggregate the public performance rights of
   22 musical works in order to (1) facilitate the detection of unauthorized usages of those
   23 works and (2) serve as an intermediary between consumers and copyright holders
   24 and offer “one-stop shopping” for the suite of public performance rights under its
   25 control (its “repertory”).
   26                Since ASCAP’s early days, the PRO model has been recognized as
   27 anticompetitive, essentially by its very nature. By assembling songwriters’ works
   28 into a large pool, PROs are effectively ringleaders of a massive price-fixing
                                                                             PL.’S SECOND AM. COMPL.
                                                  4                       CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 6 of 48 Page ID #:3682


     1 conspiracy that wields tremendous market power over would-be licensees. In 1940,
     2 ASCAP unilaterally sought to double the royalty fees it demanded from radio
     3 stations. In response to ASCAP’s quintessentially monopolistic demands, radio
     4 stations formed their own PRO, Broadcast Music, Inc. (“BMI”), which they hoped
     5 (in vain) would provide an alternative to dealing with ASCAP. In 1941, the U.S.
     6 Department of Justice (“DOJ”) sued both ASCAP and BMI, alleging that the PROs’
     7 licensing practices violated the Sherman Act. The PROs shortly thereafter settled
     8 the antitrust suits by entering into consent decrees.
     9               Even subject to the consent decrees, the PRO model, with the virtually
   10 inevitable accumulation of market power it entails, has invited anticompetitive
   11 behavior. Within months of entering its antitrust consent decree, ASCAP ended up
   12 in litigation with hundreds of movie theaters who alleged ASCAP attempted to raise
   13 their fees by up to 1500%. The court overseeing that litigation concluded that, even
   14 subject to that decree, “[a]lmost every part of the Ascap [sic] structure, almost all of
   15 Ascap’s activities in licensing . . . involve a violation of the anti-trust laws.” Alden-
   16 Rochelle, Inc. v. American Society of Composers, Authors and Publishers, 80 F.
   17 Supp. 888, 893 (S.D.N.Y. 1948). The reasons why are straightforward. Individual
   18 composers, authors, and publishers of music are actual or potential horizontal
   19 competitors in licensing rights to their songs. In consolidating these separate
   20 rightsholders’ licensing decisions and charging a single all-in rate, PROs necessarily
   21 restrict price competition between horizontal competitors. Cf. Antitrust Guidelines
   22 for the Licensing of Intellectual Property, the Dep’t of Justice & The Fed. Trade
   23 Comm’n at 26-27 (Jan. 12, 2017), (explaining that under the present federal antitrust
   24 enforcement regime, “the Agency may conclude that the joint marketing of
   25 competing patent rights constitutes horizontal price-fixing and could be challenged
   26 as       a     per     se     unlawful      horizontal      restraint        of        trade”),
   27 https://www.ftc.gov/system/files/documents/public_statements/1049793/ip_guideli
   28 nes_2017.pdf. And by agglomerating rights into “must have” bundles that are
                                                                                 PL.’S SECOND AM. COMPL.
                                                   5                          CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 7 of 48 Page ID #:3683


     1 complements rather than substitutes, PROs derive—and frequently seek to exploit—
     2 market power over music users.
     3               Over the years, DOJ has modified the ASCAP and BMI consent decrees
     4 to attempt to more effectively limit the extent to which the PROs can act
     5 anticompetitively. ASCAP’s was last amended in 2001, BMI’s in 1994. Those
     6 consent decrees still endure today. The central features of the consent decrees are
     7 that ASCAP and BMI:
     8           • Must not be the exclusive channel through which a music user can seek
     9               a license to use the songs in their repertories. Thus if a licensee wants
   10                only the rights to a particular set of compositions, the PRO cannot
   11                prevent that direct licensing from taking place. This means individual
   12                copyright holders can still compete against each other, and against the
   13                PRO, on price and other terms;
   14            • Must issue licenses on request, even if final deal terms have not been
   15                hammered out, so that ASCAP and BMI cannot use the threat of
   16                imminent copyright infringement claims to extract eleventh-hour
   17                concessions from licensees;
   18            • Must offer economically viable alternatives to a single, blanket license
   19                to use all the songs in their repertories for a set price, so that licensees
   20                who use very little music, like talk radio stations, pay an appropriately
   21                reduced rate, and so that music users are not disincentivized from
   22                entering into direct licenses with individual copyright owners by paying
   23                twice for a license to use the same works (once to the PRO, and again
   24                to the rights owner); and
   25            • Must litigate in the courts overseeing their consent decrees if either
   26                PRO and a prospective licensee cannot agree on a rate. The court, after
   27                a bench trial, will then determine a reasonable rate.
   28
                                                                                PL.’S SECOND AM. COMPL.
                                                    6                        CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 8 of 48 Page ID #:3684


     1               In practice, these protections have proven critical for music users and
     2 for songwriters. “Must-have” licenses are reliably available at rates lower than the
     3 full monopoly rents ASCAP and BMI would otherwise extract. As a result, people
     4 tend to play more music. For example, radio stations historically could “break” new
     5 sound recordings and make them hits by including them on their playlists just as they
     6 are released to the public without worrying that public performances of those songs
     7 were unlicensed.5
     8               It was against the backdrop of the consent decrees that the Supreme
     9 Court famously rejected a lower-court finding that BMI was a per se unlawful
   10 horizontal price-fixing conspiracy. BMI v. CBS, 441 U.S. 1 (1979). Although
   11 recognizing that PROs “plainly involve concerted action in a large and active line of
   12 commerce” to which the per se rule would ordinarily apply, the Court held that
   13 blanket licenses issued by PROs should be assessed under antitrust’s “rule of
   14 reason.” BMI, 441 U.S. at 24. The Court reached that conclusion largely on the
   15 basis that BMI was not—and under the consent decree could not lawfully be—the
   16 exclusive channel through which licensees could obtain permissions to publicly
   17 perform the songs in its repertoire. See id. at 23-24; Phillip E. Areeda & Herbert
   18 Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their
   19 Application (“Areeda and Hovenkamp”) ¶ 1908h (online ed. Sept. 2018).
   20                Indeed, the foremost antitrust treatise concludes that the lack of
   21 exclusivity in BMI was critical for rejecting the per se rule:
   22             [O]ur fears in the BMI case are alleviated by two facts; any performance
                  right holder who wished was entitled to participate in the venture, and the
   23
                  venture itself was nonexclusive; that is, any participant was free to make
   24             as many sales outside the arrangement as it pleased. As long as the venture
   25
       It often takes months or even years after a recording is released for publishers and
         5

   26 songwriters to resolve ownership disputes regarding the underlying musical
      composition. See U.S. Copyright Office, Copyright and the Music Marketplace 194,
   27 n.954 (2015). This can affect which PROs are able to license that composition. As
      a result, radio stations have no choice but to take a license from all the PROs, to
   28 ensure that they are fully licensed to play new songs, regardless of the outcome of
      any ownership disputes.
                                                                             PL.’S SECOND AM. COMPL.
                                                  7                       CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 9 of 48 Page ID #:3685


     1             admitted everyone who wished to join and as long as each member was
     2             permitted to make unlimited non-venture sales, the non-venture market
                   would always act as a check on the market power of the venture.
     3
         Areeda and Hovenkamp ¶ 2103b; id. ¶ 1908h (“[In BMI], the right of the copyright
     4
         holders to sell outside the blanket licensing arrangement ensured the presence of
     5
         potential competition to inhibit the exercise of market power by the performing
     6
         rights societies.” ). Here, as will be discussed, GMR explicitly prohibits its affiliates
     7
         from entering into the sorts of deals that the Court found counseled against
     8
         application of the per se rule.
     9
         SESAC Attempts to Gouge Licensees
   10
                       A third PRO, SESAC, had historically been a small player in the
   11
         industry, focusing on a limited number of often esoteric genres of music. Likely
   12
         owing to this niche focus, DOJ never targeted it, and it has never been subject to a
   13
         government consent decree. However, when new owners took it over in the 1990s,
   14
         SESAC identified a business opportunity. If SESAC abandoned its narrow genre
   15
         focus and instead collected an indispensable repertory of works, it could charge
   16
         licensees whatever it wanted because, unlike ASCAP and BMI, it was unconstrained
   17
         by any regulatory decree. Thus, SESAC recruited high-profile songwriters like Bob
   18
         Dylan and Neil Diamond, eliminated the potential for price competition among its
   19
         affiliates, and willfully obtained a monopoly of its own. SESAC’s repertory, as
   20
         measured by share of public performances on radio, was in the same ballpark as
   21
         GMR’s—an order of magnitude lower than ASCAP and BMI’s. But once it amassed
   22
         a collection of rights that music users effectively could not do without, SESAC
   23
         began a shakedown of radio stations and other licensees. It sought massive fee hikes,
   24
         threatened licensees with copyright infringement penalties if they did not purchase
   25
         a license, and refused to offer any type of license other than a blanket license to the
   26
         works in its repertory. Moreover, SESAC entered into de facto exclusive agreements
   27
   28
                                                                                 PL.’S SECOND AM. COMPL.
                                                     8                        CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 10 of 48 Page ID #:3686


     1 with its affiliates that made it financially impractical for those copyright owners to
     2 directly license their works.
     3               Both television stations and radio stations brought antitrust claims
     4 against SESAC in separate suits. In those cases, four different judges concluded that
     5 SESAC’s conduct likely or potentially violated the antitrust laws. Radio Music
     6 License Comm. v. SESAC (“SESAC I”), 2013 WL 12114098, at *13-20 (E.D. Pa.
     7 Dec. 23, 2013) (Sitarski, M.J.) (finding RMLC likely to succeed on Section 2 claim);
     8 Radio Music License Comm. v. SESAC, 29 F. Supp. 3d 487, 502-3 (E.D. Pa. 2014)
     9 (Jones, J.) (denying SESAC’s motion to dismiss RMLC’s Section 2 claim); Meredith
    10 Corp. v. SESAC, LLC, 2011 WL 856266, at *1 (S.D.N.Y. Mar. 9, 2011) (Buchwald,
    11 J.) (denying SESAC’s motion to dismiss); Meredith Corp. v. SESAC LLC, 1 F. Supp.
    12 3d 180, 197 (S.D.N.Y. 2014) (Engelmeyer, J.) (denying SESAC’s motion for
    13 summary judgment).
    14               In both cases, the courts held that the relevant product market plausibly
    15 could be for licenses to SESAC’s repertory—rather than something broader like
    16 public performance licenses to all musical compositions. Meredith, 1 F. Supp. 3d.
    17 at 196 (“[T]he Court, applying the rule of reason to the § 1 claim, holds that the
    18 relevant market is fairly defined as that for performance licenses of the music in
    19 SESAC’s repertory, as plaintiffs propose.”); RMLC v. SESAC, 2013 WL 12114098,
    20 at *15 (“[T]his Court finds that RMLC has produced sufficient evidence to make a
    21 prima facie showing that the relevant product market is the market for SESAC’s
    22 blanket license.”). Just as GMR does here, SESAC protested that it could not
    23 possibly hold market power in any relevant market because it was so much smaller
    24 than ASCAP and BMI. But the courts concluded that licensees likely had no
    25 meaningful alternative to purchasing a SESAC license—a relevant holding here
    26 because GMR licenses a similar share of radio “spins” as SESAC. SESAC I, 2013
    27 WL 12114098, at *11 (“[T]he practical result [is] that a radio station must buy a
    28 SESAC license”); SESAC II, 29 F. Supp. 3d at 501 (“SESAC excludes competitors
                                                                             PL.’S SECOND AM. COMPL.
                                                   9                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 11 of 48 Page ID #:3687


     1 by obtaining a critical mass of must-have works, selling them exclusively in the
     2 blanket license format, discouraging direct licensing by refusing to offer carve-out
     3 rights and obscuring the works in its repertory.”); Meredith, 1. F. Supp. 3d at 218
     4 (“Thus, based on the summary judgment record, a jury could find that a local station
     5 cannot avoid SESAC’s blanket license, because no alternative to it is realistically
     6 available.”). And in both cases, the courts concluded that the lack of a consent
     7 decree constraining SESAC from imposing anticompetitive abuses on licensees
     8 likely deprived consumers of the procompetitive benefits that a blanket license may
     9 produce. SESAC I, 2013 WL 12114098, at *18-19; Meredith I, 2011 WL 856266,
    10 at *13; Meredith II, 1 F. Supp. 3d at 217.
    11                Following these decisions, SESAC agreed to a set of restrictions
    12 resembling those in the ASCAP and BMI consent decrees. Under the RMLC
    13 settlement agreement, SESAC and RMLC agreed to negotiate in good faith to set
    14 rates and licensing terms through the year 2034. If negotiations fail, either party
    15 may elect to determine rates through binding arbitration, much like the rate court
    16 provided under the consent decrees governing BMI and ASCAP. Additionally,
    17 SESAC committed to provide greater transparency regarding the songs in its
    18 repertory and to cease entering into agreements with affiliates amounting to de facto
    19 exclusive licenses through 2037. SESAC agreed to a similar settlement agreement
    20 with the television industry.
    21                In 2017, after RMLC and SESAC arbitrated a rate dispute concerning
    22 a reasonable rate to publicly perform the contents of SESAC’s repertory, an
    23 arbitration panel determined that the monopolistic prices SESAC had previously
    24 been demanding from radio stations were over 60% too high.
    25         GMR’S ANTICOMPETITIVE AMBITION AND SCHEME
    26                Given the historic, overwhelming consensus that unregulated PROs
    27 violate the antitrust laws, it was surprising that anyone in the music industry thought
    28 creating a new, unregulated PRO was a viable option. Yet, in 2013, industry
                                                                              PL.’S SECOND AM. COMPL.
                                                    10                     CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 12 of 48 Page ID #:3688


     1 powerbroker Irving Azoff, long-time ASCAP executive Randy Grimmett, and a
     2 handful of songwriters founded GMR. GMR was initially owned by Azoff MSG
     3 Entertainment, a joint venture between Azoff Music Management and the Madison
     4 Square Garden Company, and Mr. Grimmett, its Chief Executive Officer. Azoff
     5 MSG Entertainment LLC is now known as The Azoff Company, LLC. Notably,
     6 GMR is also owned by some of GMR’s affiliated songwriters.
     7 GMR’s Anticompetitive Purpose and Creation
     8               GMR was founded explicitly to extract greater license fees from music
     9 users. This was no secret; Irving Azoff trumpeted the plan to the world, stating,
    10 “We at GMR believe in higher rates.” According to Azoff, rights holders were
    11 supposedly being underpaid by the incumbent PROs—he believed that ASCAP and
    12 BMI were charging less than they could or should be. Thus, he and Grimmett
    13 devised a plan to persuade a number of high-profile songwriters to leave ASCAP
    14 and BMI and allow GMR to start wielding their musical composition public
    15 performance rights. In order to fund this promise, GMR needed to be sure of two
    16 things. First, it needed to be sure to aggregate a collection of musical works that
    17 almost everyone in the business of publicly performing music had to purchase.
    18 Second, it needed to force these music users, including radio stations, to pay
    19 exorbitant rates.
    20               Given the positions that Azoff and Grimmett occupied in the industry,
    21 they had ready access to a group of songwriters that they recruited and who
    22 collectively and together decided to join GMR en masse. Among many other roles,
    23 Mr. Azoff is a high profile “artist manager,” who oversees the professional
    24 undertakings of many premier artists. He is the artist manager for likes of the Eagles,
    25 Jon Bon Jovi, Fleetwood Mac, John Mayer, Journey, and many others.
    26 Mr. Grimmett, for his part, spent nearly two decades working for ASCAP before
    27 joining GMR as its CEO. He worked on the membership side of the business—and
    28
                                                                              PL.’S SECOND AM. COMPL.
                                                   11                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 13 of 48 Page ID #:3689


     1 as such, was closely involved in building and maintaining ASCAP’s repertory. In
     2 this capacity, he worked directly to recruit and retain songwriters.
     3               Thus, it is no surprise that the songwriters who joined GMR were
     4 disproportionately former ASCAP affiliates represented by Azoff. For example, the
     5 following songwriters joined GMR who were or continue to be managed by Azoff:
     6 Joe Walsh (Eagles), Don Henley (Eagles), JD Souther (Eagles), Jon Bon Jovi,
     7 Lindsey Buckingham (Fleetwood Mac), Jonathan Cain (Journey), Neil Schon
     8 (Journey), Steve Perry (Journey), Travis Scott, and John Mayer. This list is not
     9 exhaustive, and Mr. Azoff’s relationships with the other songwriters and publishers
    10 in GMR’s repertory is not completely known. Similarly, when GMR shared its list
    11 of songwriters with RMLC in 2015, 41 out of 47 were formerly affiliated with
    12 ASCAP, Mr. Grimmett’s former employer.
    13               Azoff and Grimmett were essentially successful in the pursuit of their
    14 fundamentally anticompetitive goals. As Azoff himself put it, GMR assembled a
    15 “full roster of songwriters that nobody can, shall we say, comfortably exist without.”
    16 GMR was able to lure these songwriters away from ASCAP and BMI with a promise
    17 to pay them rates of 30% more than ASCAP or BMI had paid them during their
    18 highly successful and already lucrative careers, as well as the promise (as advertised
    19 by Azoff and others) that they would be joined at GMR by other premier artists of a
    20 similar caliber.
    21               The songwriters’ decisions to join GMR were clearly the product of
    22 coordinated activity. Not only were they all plainly made with knowledge of what
    23 the others were doing, but from first principles, the decisions would have made no
    24 economic sense otherwise. Leaving an established PRO whose leverage in licensing
    25 negotiations derives from the breadth of its catalog for a new PRO with an uncertain
    26 repertory is a decidedly risky proposition. No individual songwriter-performer of
    27 the caliber GMR recruited would have taken the plunge without knowing other
    28 songwriters were doing the same. And none had to. It was widely publicized,
                                                                             PL.’S SECOND AM. COMPL.
                                                  12                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 14 of 48 Page ID #:3690


     1 through Azoff, Grimmett, and the media alike, that a substantial collection of
     2 already-wealthy songwriters were collectively decamping to GMR.                     See Ed
     3 Christman et al., “Pharrell to leave ASCAP for Irving and Grimmet’s Global Music
     4 Rights,” Billboard (July 25, 2014) (“Global Music Rights’ roster is expected to
     5 encompass between 30 and 60 writers, with about half of them expected to be drawn
     6 from the Azoff Management portfolio.”).
     7                As for the “product” that Azoff and company were jointly creating,
     8 essentially nothing GMR sells is “new” in any meaningful sense (except for the
     9 occasional newly written song included in its repertoire). Rather, everything that
    10 GMR sells is something that was previously available, in bundled form, through pre-
    11 existing PROs. What GMR has done is take existing assets, unbundle them from
    12 their prior sellers, rebundle them as an independent product with less value to music
    13 users, and charge more.
    14 The Exclusive Licensing Funnel and Obscured Repertory
    15                GMR has all the attributes that led multiple courts to conclude that
    16 SESAC likely violated the antitrust laws. However, GMR has done certain things
    17 that even SESAC did not do. For starters, whereas SESAC was condemned for
    18 having de facto exclusive deals with its affiliates (i.e., the songwriters and publishers
    19 who own the underlying copyrights), GMR has admitted in this litigation that it has
    20 explicit exclusive deals preventing its affiliates from directly licensing their works
    21 to music users. As mentioned, the consent decrees prohibit ASCAP and BMI from
    22 restricting their affiliates from directly licensing. This was the key reason the
    23 Supreme Court concluded that BMI should not be subject to per se condemnation.
    24 BMI, 441 U.S. at 23-24. And, unlike SESAC, GMR was founded by and actually
    25 owned by the very songwriters who have agreed to sell their works exclusively
    26 through a GMR blanket license.
    27                 Like SESAC before it, GMR intentionally made it impossible for radio
    28 stations to determine the necessary details about the works in its repertory. Prior to
                                                                               PL.’S SECOND AM. COMPL.
                                                    13                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 15 of 48 Page ID #:3691


     1 RMLC’s filing of this suit in Philadelphia, GMR refused to identify definitively the
     2 works that were in its repertory. GMR made available a partial list, but it was
     3 caveated to the point that no prudent music user could rely on it: GMR warned that
     4 the list may not be up to date, and that it changed regularly to reflect newly added
     5 songs; yet GMR declined to assure radio stations and others that it would not pursue
     6 infringement claims over works not included on even the latest version it had
     7 released—at least against broadcasters who refused a GMR license and sought to
     8 work around its repertory. And GMR made clear that its repertory changes on a
     9 continual basis. Indeed, it is continuing to add new songwriters.
    10                Because GMR refused to provide any guarantee or warranty concerning
    11 the accuracy, completeness, timeliness, or reliability of the repertory information
    12 that it provided and because it has told music users that they proceed at their own
    13 risk of copyright infringement if they try to rely on GMR’s repertory information,
    14 GMR made it effectively impossible for radio stations to avoid the risk of copyright
    15 infringement claims absent taking a license from GMR. Even the few stations that
    16 could have attempted to avoid a GMR license by trying to avoid GMR music could
    17 never have had complete confidence due to GMR’s failure to provide accurate and
    18 up-to-date data and other factors beyond the stations’ control, and thus would have
    19 operated under a continuously looming infringement threat.
    20                After RMLC sued GMR and complained of this lack of transparency,
    21 GMR made changes to its website that purport to increase transparency, effectively
    22 conceding that its previous conduct was wrongful. GMR’s website now states that
    23 it will provide a digital copy of its repertory and warrants that it will not sue anyone
    24 for copyright infringement unless the work appears in the catalog at the time of
    25 performance. However, its website’s terms and conditions appear to nullify this
    26 warranty by stating: “[GMR] makes no guarantees, warranties or representations of
    27 any kind with regard to and cannot ensure the accuracy, completeness, timeliness,
    28 quality or reliability of any information made available on and through the Company
                                                                              PL.’S SECOND AM. COMPL.
                                                   14                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 16 of 48 Page ID #:3692


     1 Database.” And critically, nothing prevents GMR from going back to the way it
     2 used to do things and using this lack of transparency as a point of leverage over
     3 licensees.
     4 Use of Fractional Licensing for Anticompetitive Ends
     5               One might think that obtaining a blanket license to publicly perform the
     6 works in GMR’s repertory would give a licensee the right to publicly perform any
     7 work in GMR’s repertory without fear of infringement. Unfortunately for licensees,
     8 that common-sense assumption is not true when it comes to GMR’s blanket license.
     9 GMR offers only what is known as a “fractional” license. The phenomenon of
    10 fractional licensing arises when a song is written by two or more songwriters. The
    11 default rule in copyright law is that songwriters are tenants in common, meaning that
    12 the co-owners may have differing fractional shares in a work, but they own those
    13 shares as undivided interests in the unitary work. Thus, like a tenant in common of
    14 real property, each co-owner of the song is free to make entire use of the property
    15 on a non-exclusive basis—meaning that obtaining a license from one co-owner
    16 confers on the licensee the right to publicly perform the work, without the need for
    17 a license from the other co-owners.
    18               Consistent with the default tenancy-in-common rule under copyright
    19 law, ASCAP and BMI long provided “full-work” licenses, meaning that, so long as
    20 one co-author of a work was affiliated with the PRO, that PRO’s blanket license
    21 conferred the right to publicly perform that work. GMR, however, has upended this
    22 long-established understanding of the PRO marketplace. GMR purports to issue a
    23 license only covering rights corresponding to the percentage ownership that its
    24 affiliated songwriter controls—that is, it provides only a “fractional” license. This
    25 means that obtaining the right to publicly perform a co-written song from GMR
    26 where any of the song’s co-writers is not represented by GMR does not confer the
    27 public performance right on the licensee. For example, the Beatles song “Eight Days
    28 A Week” is in GMR’s repertory. Because that song was co-written by John Lennon
                                                                             PL.’S SECOND AM. COMPL.
                                                  15                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 17 of 48 Page ID #:3693


     1 and Paul McCartney, and GMR has the rights only to John Lennon’s ownership
     2 share (via his estate), GMR avers that its license does not grant licensees the right to
     3 publicly perform “Eight Days A Week” without also purchasing a license from
     4 whoever controls Paul McCartney’s public performance right.
     5               GMR’s business model depends substantially on fractional licensing.
     6 Amassing a significant catalog of wholly controlled works would have been
     7 expensive and time consuming. Rather than going that route, GMR poached a
     8 relatively small number of top songwriters with fractional interests in thousands of
     9 popular works. Thus, many, if not a majority, of the “works” in GMR’s repertory,
    10 are in fact only fractional interests in works. Moreover, since GMR’s formation,
    11 ASCAP and BMI have claimed for the first time that they do not have the right to
    12 agree to full-work license grants.
    13               The Department of Justice has recognized the obvious anticompetitive
    14 impact of such conduct. In explaining its decision not to seek an amendment to the
    15 ASCAP and BMI consent decrees explicitly permitting fractional licensing, DOJ
    16 observed that if an “owner[] of [a] fractional interest[] in a song” withdrew from
    17 ASCAP or BMI, “[a] user with a license from ASCAP or BMI would then be unable
    18 to play that song unless it acceded to the hold-out owner’s demands, providing the
    19 hold-out owner substantial bargaining leverage to extract significant returns.”6
    20 That describes GMR’s business model to a T.
    21               Indeed, a blanket license from GMR has little or no value standing
    22 alone. Because GMR’s repertory largely features fractional shares of works, a GMR
    23 blanket license would not protect a station from an infringement lawsuit by the
    24 owners of the remaining fractions. Even if a station pays for a GMR license, it still
    25 cannot play most of the “works” in GMR’s repertory without fear of copyright
    26
    27  See U.S. Dep’t of Justice, Statement of the Department of Justice on the Closing of
         6

       the Antitrust Division’s Review of the ASCAP and BMI Consent Decrees at 3 (Aug.
    28 4,     2016)    (“DOJ      Statement”)     (emphasis    added),     available     at
       https://www.justice.gov/atr/file/882101/download.
                                                                              PL.’S SECOND AM. COMPL.
                                                   16                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 18 of 48 Page ID #:3694


     1 infringement. Thus, the primary value of a GMR license is as ransom: it gives music
     2 users the ability to play songs that they are already paying other PROs for.
     3               GMR’s conduct has undermined the procompetitive benefits of the
     4 blanket licensing regime. The DOJ rejected the claim that fractional licensing is
     5 allowed by the ASCAP and BMI consent decrees in the first instance. And while
     6 BMI successfully brought a declaratory judgment action to establish that the consent
     7 decrees did not expressly prohibit fractional licensing, the Second Circuit, in
     8 affirming, left open the possibility that fractional licensing by PROs may violate the
     9 Sherman Act itself. As the DOJ explained, “only full-work licensing can yield the
    10 substantial procompetitive benefits associated with blanket licenses that distinguish
    11 ASCAP’s and BMI’s activities from other agreements among competitors that
    12 present serious issues under the antitrust laws.” See DOJ Statement at 3. It
    13 continued to state,
    14         [T]he Supreme Court explained that the ASCAP and BMI blanket
    15         license “allows the licensee immediate use of covered compositions,
               without the delay of prior individual negotiations, and great flexibility
    16         in the choice of musical material. BMI, 441 U.S. at 21-22. (emphasis
    17         added). In so doing, they provide, “unplanned, rapid, and indemnified
               access” to the works in ASCAP’s and BMI’s repertories. Id. at 20. If
    18         the licenses were fractional they would not provide immediate use of
    19         covered compositions; users would need to obtain additional licenses
               before using many of the covered compositions. And such fractional
    20         licenses would not avoid the delay of additional negotiations, because
    21         users would need to clear rights from additional owners of fractional
               interests in songs before performing the works in the ASCAP and BMI
    22         repertories. Id. at 12.
    23
                     Because GMR does not offer a “full-work” license, it does not “allow[]
    24
         the licensee immediate use of covered compositions, without the delay of prior
    25
         individual negotiations . . . .” BMI, 441 U.S. at 21-22 (emphasis added).
    26
    27
    28
                                                                              PL.’S SECOND AM. COMPL.
                                                   17                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 19 of 48 Page ID #:3695


     1         GMR’S SHAKEDOWN OF RADIO STATIONS
     2 Industry Licensing Practices
     3                A brief background regarding how radio stations historically have
     4 licensed music provides important context for the licensing discussions between
     5 GMR and RMLC. Radio stations use a vast array of musical works. They play
     6 feature music for the purpose of entertaining their listeners; they use theme music
     7 and “bumpers” as background material and as bridges between programming
     8 segments; they air third-party programming and advertisements that may or may not
     9 contain feature music; they introduce programs with musical themes; and they
    10 sometimes make use of ambient, or background, music, such as music broadcast
    11 during intermissions at live sporting events. Radio stations often do not know what
    12 songs will appear on their programming, and certainly do not control the choice of
    13 music that they broadcast in a wide range of scenarios.
    14               To broadcast music without infringing public performance rights, radio
    15 stations obtain licenses from PROs, which have historically offered a range of
    16 different licenses. The basic “blanket license” provides a licensee with the right to
    17 use any piece of music in the PRO’s repertory without having to account for actual
    18 usage. If a PRO charges a set periodic fee for such a license, “carve-out rights”
    19 would entitle licensees to discounts if they secure separate permissions directly from
    20 the copyright owners to musical works subsumed within the blanket license. One
    21 alternative license form known as a “per-program license” permits a licensee to use
    22 all songs in a PRO’s repertory, but only for the purpose of specific radio
    23 programming that is generally associated with an “all-talk” format. Fees for per-
    24 program licenses derive only from revenues associated with the relevant program,
    25 which allows radio stations to reduce their licensing costs by reducing the number
    26 of programs that make feature performances of music from a particular PRO’s
    27
    28
                                                                             PL.’S SECOND AM. COMPL.
                                                  18                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 20 of 48 Page ID #:3696


     1 repertory.7 More recently, adjustable-fee blanket licenses, or “AFBLs”, entitle
     2 licensees to discounts if they secure separate permissions directly from the copyright
     3 owners to musical works included in the PRO’s repertory.
     4               Plaintiff RMLC is an association that represents the interests of the
     5 commercial radio industry with respect to obtaining public-performance licenses to
     6 copyrighted music. To this end, RMLC currently negotiates license fees with
     7 ASCAP and BMI, whose consent decrees provide for a definitive, time-tested, rate-
     8 setting process in federal court. RMLC likewise negotiates license fees with SESAC
     9 on behalf of RMLC’s members, subject to a binding arbitration process required
    10 under a 20-year settlement agreement that resolved substantially similar claims to
    11 those alleged here. RMLC seeks to obtain fair and reasonable license fees from
    12 PROs on behalf of radio stations, negotiates for per-program licenses that allow talk
    13 radio stations to achieve further fee discounting, and aims to achieve the broadest
    14 possible licenses covering new-media applications, including HD multicasting and
    15 streaming. Approximately 10,000 terrestrial radio stations in the United States are
    16 currently licensed in accordance with RMLC-negotiated industry licenses with
    17 ASCAP and BMI, and over 7,000 participated in RMLC’s first-ever binding rate
    18 arbitration with SESAC.
    19 GMR Targets the RMLC
    20               GMR sought out RMLC to discuss licensing terms and rates that GMR
    21 could offer to RMLC’s radio station members. It became clear that GMR intended
    22 to perpetrate the exact harms that SESAC previously wrought on the industry. In
    23 particular, in the two months preceding RMLC’s original complaint in the Eastern
    24 District of Pennsylvania, see Radio Music License Committee, Inc. v. Global Music
    25
    26   Such discounts are critically important to make it economically rational for music
         7

       users to enter direct licensing deals with rights owners. If the price of a PRO license
    27 were unchanged irrespective of whether a radio station had a license agreement in
       place straight with the songwriter, then there would be no incentive for the station
    28 to enter such deals, and thus no competition with the PRO from the individual rights
       owners.
                                                                              PL.’S SECOND AM. COMPL.
                                                   19                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 21 of 48 Page ID #:3697


     1 Rights, 2:16-cv-06076-CDJ (E.D. Pa. Nov. 18, 2016), ECF No. 1, GMR implicitly
     2 threatened to sue radio stations that did not quickly agree to its terms and purchase
     3 a license. GMR emphasized January 1, 2017, as the deadline for obtaining a license
     4 because, as of that date, the stations’ “licenses-in-effect” with ASCAP and BMI
     5 would cease to cover songs (or fractional interests in songs) that had moved to
     6 GMR’s repertory.
     7               As discussed, before joining GMR, all or virtually all of GMR’s
     8 affiliates were members of ASCAP or BMI. When a writer or publisher withdraws
     9 from ASCAP or BMI, the PRO does not automatically lose the right to license radio
    10 stations for that writer’s or publisher’s works. If that were the case, stations that
    11 purchase ASCAP or BMI licenses would need to verify the contents of ASCAP or
    12 BMI’s repertory every day to learn if the rights owners had withdrawn a work from
    13 the PRO repertory. To prevent that unmanageable situation, ASCAP and BMI
    14 granted the right to RMLC stations to continue to perform all works that were in
    15 PROs’ repertories at the time their “licenses-in-effect” with RMLC were created,
    16 and any works added to their repertories during the term, even if the songwriter or
    17 publisher purports to withdraw during the term of the RMLC license. Through this
    18 arrangement, radio stations were temporarily able to perform works controlled in
    19 whole or in part by a GMR affiliate, even without obtaining a GMR license, because
    20 the works were covered by the station’s license-in-effect with the affiliate’s prior
    21 PRO, e.g., ASCAP or BMI. The artists would still be paid through their former PRO
    22 during that time. For a short time period, these licenses-in-effect largely shielded
    23 radio stations from the risk of infringing the works in GMR’s repertory. But GMR
    24 indicated to RMLC during the parties’ licensing negotiations that, after these
    25 licenses-in-effect expired on December 31, 2016, GMR intended to pursue its
    26 remedies against radio stations that had not signed a license with GMR, meaning
    27 that stations without GMR licenses by January 1, 2017, would have been at risk of
    28
                                                                            PL.’S SECOND AM. COMPL.
                                                  20                     CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 22 of 48 Page ID #:3698


     1 potential infringement penalties up to $150,000 per infringed GMR work that aired
     2 on their stations.
     3               GMR simultaneously demanded (and continues to demand) a
     4 supracompetitive price to perform its works. The DOJ noted in August of 2016 that
     5 ASCAP and BMI historically charged “fees based roughly on their respective market
     6 share accounting for partial interests in the songs in their repertories.”           DOJ
     7 Statement at 11. GMR, in contrast, has demanded stations pay rates multiples higher
     8 than they would pay if ASCAP, BMI, or even SESAC licensed the exact same
     9 number of works of exactly the same popularity: first, by calculating a “spin share”
    10 of U.S. radio music (i.e., the percentage of plays of works that GMR controls, rather
    11 than the percentage of total works), and second, by multiplying that “spin share” by
    12 various undisclosed factors to create a claimed “value share” of roughly double (or
    13 more) its actual spin-share. That is the only way that GMR can keep its promise of
    14 paying affiliates at least 30% more than they earned at ASCAP and BMI, while
    15 generating a profit for itself, all without the efficiencies and economies of scale
    16 enjoyed by ASCAP and BMI. GMR has also stated that it views its share of royalties
    17 as roughly 3x or 4x of SESAC’s despite the fact that it has a roughly comparable
    18 spin-share to SESAC.
    19               Based on these assertions, GMR demanded over $42 million for 2017
    20 alone from a subset of RMLC’s member stations representing only about 75-80% of
    21 total U.S. radio revenues.     (At that time, GMR had already signed a license
    22 agreement with iHeartMedia, the largest radio broadcaster in the United States, with
    23 over 850 radio stations and representing an estimated 20-25% of radio industry
    24 revenues.) Thus, GMR’s fee demand translates to more than 15% of music royalties
    25 paid by commercial U.S. radio stations in the aggregate. But GMR has nowhere
    26 near a 15% share of the total music “spins” by those stations—irrespective of
    27 whether those “spins” are weighted to count broadcasts with more listeners more
    28 heavily than broadcasts with fewer listeners, or tempered by other industry-standard
                                                                            PL.’S SECOND AM. COMPL.
                                                  21                     CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 23 of 48 Page ID #:3699


     1 data analysis techniques. The royalties GMR was demanding were by any available
     2 measure radically disproportionate to the actual use of GMR’s music. Its approach
     3 was, and remains, “take it or leave it” pricing fully divorced from market constraints.
     4                GMR also promised to ratchet up its already supracompetitive prices
     5 by demanding annual rate increases. The increases would occur regardless of
     6 whether GMR’s repertory contained less frequently played works, or a smaller
     7 percentage of works controlled 100% by GMR.
     8                In addition to these abusive pricing demands, during discussions with
     9 RMLC, GMR also would not commit to allowing its affiliates to enter into direct
    10 licenses with radio stations; offering blanket-license carve outs for direct-licensing
    11 affiliates or for affiliates removed from stations’ playlists; or offering per-program
    12 licenses or other alternatives to its blanket license.
    13                In early November 2016, GMR definitively refused RMLC’s offer to
    14 set an interim, reasonable royalty rate and have a neutral arbitrator set final rates.
    15                In sum, GMR refused to negotiate terms consistent with core
    16 protections in the antitrust consent decrees and antitrust settlement agreement
    17 governing the other three PROs. Because of the tremendous market power GMR
    18 wields, GMR’s refusal left RMLC no choice but to file suit and seek emergency
    19 injunctive relief before the December 31, 2016 deadline.            RMLC did so on
    20 November 18, 2016. See Mot. for Prelim. Inj., Radio Music License Committee, Inc.
    21 v. Global Music Rights, 2:16-cv-06076-CDJ (E.D. Pa. Nov. 18, 2016), ECF No. 3.
    22                To obviate RMLC’s pending preliminary injunction motion, GMR
    23 ultimately agreed to offer radio stations an interim license that would last for nine
    24 months while the litigation played out, but that would not prejudice either side (nor
    25 RMLC member stations) from seeking relief based on a claim that the interim license
    26 rates are too high or too low. RMLC and GMR expressly agreed that despite the
    27 agreement, they each “reserve their respective right to seek a retroactive fee
    28 adjustment in future licenses or as a result of the current litigations.”
                                                                               PL.’S SECOND AM. COMPL.
                                                    22                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 24 of 48 Page ID #:3700


     1                On December 24, 2016, RMLC announced to its members the terms of
     2 the interim license that GMR had agreed to offer them, and thereafter withdrew its
     3 preliminary injunction motion without prejudice. Under the terms of the interim
     4 license, GMR gave radio stations until January 31, 2017, to sign up for the license
     5 and stated that it would not pursue copyright infringement claims against any
     6 stations before January 31. Since that original interim license, RMLC and GMR
     7 have agreed to terms for GMR to offer radio stations subsequent interim licenses.
     8                Apart from those interim licenses, more than 1,100 radio stations across
     9 the country owned by iHeartMedia, Inc. and Townsquare Media (both RMLC
    10 members) have signed longer-term, non-interim licenses with GMR. GMR signed
    11 those license agreements before GMR offered the interim license to the rest of
    12 RMLC’s members on December 24, 2016, and those agreements likewise reflect the
    13 exercise of GMR’s market power. GMR has stated that the terms of both the iHeart
    14 and Townsquare contracts contain provisions that would permit both iHeart and
    15 Townsquare to obtain the benefits of any remedies that RMLC is able to achieve
    16 through this lawsuit.
    17                On March 29, 2019, the Eastern District of Pennsylvania transferred
    18 this case to the Central District of California.
    19         THE ECONOMICS OF GMR’S CONDUCT
    20                GMR did not go out and build a better mousetrap. In fact, it didn’t build
    21 anything at all. It took pre-existing IP rights, which radio stations previously had to
    22 obtain in three transactions (i.e., purchasing an ASCAP, BMI, and SESAC license),
    23 lumped them together into a fourth point of hold-up, and charged more for them on
    24 a pro-rata basis. There is nothing pro-competitive about that. Compared to the
    25 status quo ante, GMR has increased costs and inefficiencies while offering nothing
    26 to consumers in return.
    27 Licenses to PRO Repertories Are Complements, Not Substitutes
    28
                                                                              PL.’S SECOND AM. COMPL.
                                                   23                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 25 of 48 Page ID #:3701


     1                For the vast majority of radio stations, in order to broadcast music
     2 without fear of infringement liability, the radio station must purchase a license from
     3 any entity that controls a critical mass or “must-have” set of public performance
     4 rights. All four of the major U.S. PROs—ASCAP, BMI, SESAC, and now GMR—
     5 control collections of public performance rights that most commercial radio stations
     6 effectively cannot avoid. Because licensees must acquire all four sets of rights,
     7 licenses to PRO repertories are complements, not substitutes. That complementarity
     8 means PROs do not compete against each other regarding licenses to their
     9 repertories. This is the same conclusion that the Federal Trade Commission reached
    10 in determining that the major record labels’ catalogs of sound recording rights were
    11 each “must have” for digital streaming services, and therefore were complements,
    12 not substitutes. See Sept. 21, 2012 Statement of Bureau of Competition Director
    13 Richard A. Feinstein In the Matter of Vivendi, S.A. and EMI Recorded Music
    14 Broadcasters,           available         at         https://www.ftc.gov/sites/default/
    15 files/documents/closing_letters/proposed-acquisition-vivendi-s.a.emi-recorded-
    16 music/120921emifeinsteinstatement.pdf.           Thus, because PRO repertories are
    17 complements, there was no reasonably interchangeable substitute to turn to when
    18 GMR demanded its extortionate rates. Radio stations could not choose to license
    19 only the works in ASCAP, BMI, and SESAC’s repertories. For example, neither
    20 iHeart nor Townsquare were able to stop purchasing licenses from SESAC, ASCAP,
    21 or BMI just because they purchased a license from GMR.
    22                That is because GMR assembled a collection of works that at least the
    23 vast majority of radio stations, as a practical matter, cannot avoid playing. There are
    24 several reasons for this. First, many radio stations do not have total control over the
    25 songs that they play. For example, advertisements and programming frequently
    26 come pre-packaged with music the station cannot remove. Second, the works in
    27 GMR’s repertory were too prolific and numerous for most radio stations to avoid
    28 playing them. While it may be possible in theory for a radio station to avoid playing
                                                                              PL.’S SECOND AM. COMPL.
                                                   24                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 26 of 48 Page ID #:3702


     1 songs written by one or two big names like Drake or Smokey Robinson without
     2 upsetting listener expectations, the same cannot be said of failing to play songs
     3 written by Drake and Smokey Robinson along with those written by John Lennon,
     4 Bruce Springsteen, Bruno Mars, Fleetwood Mac, John Mayer, Jon Bon Jovi, Prince,
     5 Pharrell Williams, The Who, and the 70 remaining songwriters who joined GMR.
     6 This is particularly so because, as noted above, a GMR license is even required to
     7 perform all songs that GMR songwriters co-wrote, even if the co-writers are not
     8 GMR affiliates. And GMR deliberately structured its holdings to include rights to
     9 songs across genres, acquiring rights to songs performed by the Steve Miller Band
    10 and the Eagles (seminal classic rock acts from the 1970s), Bruno Mars and Taylor
    11 Swift (contemporary pop stars), Jay-Z and Drake (notable hip-hop artists), and other
    12 performers whose songs would be certain to get airplay across a wide array of
    13 programming formats—from Madonna to Bruce Springsteen to Ira Gershwin. GMR
    14 touts on its website that its repertory contains 131 Billboard Hot 100 songs. Indeed,
    15 that was the goal Mr. Azoff announced to the world: “We have a full roster of
    16 songwriters that nobody can, shall we say, comfortably exist without.”8
    17               Licenses to the four PRO repertories are essential inputs into a
    18 downstream product—i.e., broadcast radio. This space exhibits a phenomenon that
    19 plagues markets containing multiple complementary inputs for a downstream
    20 product: The aggregate price of the complementary inputs increases each time an
    21 additional point of hold-up is introduced. This is a problem that occurs often in
    22 intellectual property markets where a downstream product must acquire multiple
    23 patents in order to function. With each additional, required intellectual property
    24 right, the aggregate price the downstream supplier must pay becomes higher. Here,
    25 consistent with economic theory, GMR has added an additional choke-point for the
    26
    27   Because GMR amassed a must-have repertory of works, radio stations are largely
         8

       indifferent about each additional songwriter or publisher that joins GMR with
    28 respect to demand elasticity. Virtually all radio stations must purchase licenses from
       all four PROs.
                                                                             PL.’S SECOND AM. COMPL.
                                                  25                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 27 of 48 Page ID #:3703


     1 sale of a critical complementary input. That is anticompetitive. It is bad for markets,
     2 bad for radio stations, and bad for consumers.
     3                The relevant product market is for a license to publicly perform the
     4 aggregated copyrighted musical compositions in GMR’s repertory. This market
     5 definition is in keeping with both the legal and economic understanding of PRO
     6 repertories. From an economic standpoint, once a PRO repertory reaches a critical
     7 mass and licensees cannot avoid taking a license without risking infringement
     8 liability, the PRO repertory is its own product market. The law confirms this
     9 economic understanding. Every court to have addressed the question has concluded
    10 that a given PRO’s repertory constitutes its own product market. See, e.g., Meredith
    11 II, 1 F. Supp. at 196 (“[T]he Court, applying the rule of reason to the § 1 claim, holds
    12 that the relevant market is fairly defined as that for performance licenses of the music
    13 in SESAC’s repertory, as plaintiffs propose.”); SESAC II, 2013 WL 12114098, at
    14 *15 (“[T]his Court finds that RMLC has produced sufficient evidence to make a
    15 prima facie showing that the relevant product market is the market for SESAC’s
    16 blanket license.”); Broadcast Music, Inc. v. Hearst/ABC Viacom Entertainment
    17 Services, 746 F. Supp. 320, 326 (S.D.N.Y. 1990) (“Here, the relevant product market
    18 is apparent: copyrighted musical compositions in BMI’s repertoire.”).
    19 GMR’s Market Power
    20                GMR has market power in the market for licenses to the musical
    21 compositions in its repertory. It has 100% of the market. The only potential
    22 competitors to GMR for these exclusive works are GMR’s own affiliates. By virtue
    23 of being members of the GMR cartel and as a result of GMR’s exclusionary
    24 practices, however, those copyright holders will not and/or cannot compete with
    25 GMR or each other; they will not directly license their copyrights to radio stations.
    26 (And because, prior to this lawsuit, GMR refused to reliably disclose the contents of
    27 its repertory in real time, and because GMR has no incentive or obligation to do so
    28 absent this lawsuit, stations would not even know which direct licenses to seek
                                                                              PL.’S SECOND AM. COMPL.
                                                   26                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 28 of 48 Page ID #:3704


     1 anyway.) Thus, stations cannot substitute individual direct copyright licenses for a
     2 license to the GMR repertory.
     3                Direct evidence of GMR’s monopoly power is abundant. GMR’s
     4 demands during negotiations with RMLC, to which almost all member stations
     5 would have had to accede absent this lawsuit, are direct evidence of its monopoly
     6 power. Before GMR acquired its repertory of essential works, RMLC member
     7 stations had the ability to play all or most of those works through their licenses with
     8 ASCAP and BMI. Because of GMR’s unlawful practices, radio stations are forced
     9 once again to license the same works, only this time for prices far greater than what
    10 ASCAP, BMI, or SESAC could charge. Instead of charging a comparable rate to
    11 what radio stations were paying previously for the exact same rights, GMR
    12 demands rates many multiples higher. That is open and notorious evidence of
    13 monopoly power—as well as evidence of harm to competition. Moreover, GMR
    14 demanded that stations’ license fees increase on a yearly basis. Those increases are
    15 monopoly rents unassociated with any improvement in GMR’s repertory or product
    16 offerings.
    17                GMR is not constrained by any competitor because it has none. If GMR
    18 were to raise prices five to ten percent above marginal cost, consumers of GMR
    19 licenses, including RMLC members, could not look to ASCAP’s, BMI’s, SESAC’s,
    20 or any others’ licenses as substitutes. Indeed, RMLC members are currently paying
    21 interim license fees to GMR because ASCAP, BMI, and SESAC do not offer
    22 licenses that confer the right to publicly perform the works in GMR’s repertory.
    23                Even if it were possible from a competitive standpoint to forego a GMR
    24 license (and it is not), radio stations are unable to shift their businesses entirely to
    25 the other PROs because (1) many stations do not have total control over the songs
    26 they play and thus may risk infringement from the inadvertent broadcast of music in
    27 the GMR repertory; (2) GMR’s exclusive contracts with its affiliates eliminate the
    28 possibility that a station could even try to buy only the rights it needs directly from
                                                                              PL.’S SECOND AM. COMPL.
                                                   27                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 29 of 48 Page ID #:3705


     1 the owner of those rights; (3) stations have no guarantee that the exact contents of
     2 GMR’s repertory can be known at any given time so have no incentive (much less
     3 ability) to even try to program around those songs; and (4) the risk of forgoing a
     4 license to the GMR repertory is the real and imminent threat of an infringement
     5 lawsuit.
     6                The barriers to entry into this market are insurmountable, by definition.
     7 A new supplier of performance rights (i.e., some hypothetical additional PRO) could
     8 not constrain GMR’s monopoly power because only GMR has the exclusive ability
     9 to license the essential musical works in its repertory. Whatever that hypothetical
    10 entrant might supply, it cannot supply a substitute for what GMR sells, even if it
    11 succeeded in luring some subset of GMR’s affiliates away. Ultimately, the only
    12 potential competitors to GMR are its affiliates, but because GMR shares its
    13 monopoly profits with those affiliates and has exclusive deals with them, those
    14 affiliates are bound to the cartel and have no incentive to leave and compete
    15 separately.      GMR’s monopoly is consequently completely immune from
    16 competition.
    17                Absent relief from this Court, radio stations will have little choice but
    18 to agree to a licensing agreement and pay the extortionate rates that GMR demands.
    19 As GMR states publicly and has repeatedly made clear to RMLC, an infringement
    20 suit is a course of action that GMR will pursue, and any station that does not agree
    21 to its demands may be subject to statutory damages of up to $150,000 for each GMR
    22 work performed.
    23 Harm To Competition
    24                GMR harms competition and causes substantial anticompetitive effects
    25 in myriad ways detailed throughout this complaint, including without limitation
    26 (1) demanding supracompetitive prices, (2) restricting the ability for consumers to
    27 have a choice of alternative licensing options and sources of licenses, and
    28 (3) reducing consumer efficiency.
                                                                              PL.’S SECOND AM. COMPL.
                                                   28                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 30 of 48 Page ID #:3706


     1               GMR’s songwriter affiliates are actual or, at least, potential
     2 competitors. In a competitive market, a radio station or other licensee should be able
     3 to negotiate with songwriters for the rights to their works, and those songwriters
     4 would compete with each other on price and quality. Within the meaning of the
     5 antitrust laws, GMR’s affiliates are horizontal competitors. GMR has explicitly
     6 prohibited its affiliates from entering into direct deals with radio stations, and
     7 GMR’s refusal to allow carve-out rights or per-program licenses makes it so there is
     8 little incentive to do a direct deal anyway. This conduct ensures that the only way
     9 to obtain a license to any of the works in GMR’s repertory is by dealing with GMR,
    10 which restricts consumer choice and inflates the price that licensees, including
    11 RMLC members, must pay. These are paradigmatic harms to competition.
    12               The consent decrees and SESAC settlement agreement prohibit
    13 ASCAP, BMI, and SESAC from restricting their affiliates’ abilities to enter into
    14 direct licenses with consumers. The mere availability of direct licensing places
    15 competitive pressure on the rates ASCAP, BMI, and SESAC can command. For
    16 example, in May 2016, ASCAP paid a $1.75 million fine to settle a contempt
    17 proceeding brought by the Department of Justice for ASCAP’s violation of its
    18 consent decree. See U.S. Dep’t of Justice, Justice Department Settles Civil Contempt
    19 Claim against ASCAP for Entering into 150 Exclusive Contracts with Songwriters
    20 and       Music       Publishers      (May       12,     2016),      available            at
    21 https://www.justice.gov/opa/pr/justice-department-settles-civil-contempt-claim-
    22 against-ascap-entering-150-exclusive. In order to try to compete more effectively
    23 for songwriter members, ASCAP had paid bonuses and incentives to a select group
    24 of 150 members and, in order to protect that investment, required those members to
    25 license their rights exclusively through ASCAP. The DOJ concluded that this
    26 violated provisions in the consent decree that preclude any interference with a music
    27 user’s right to directly license from the copyright owner without having to go
    28 through a PRO. See, e.g., Mem. in Supp. of United States’ Unopposed Mot. to Enter
                                                                             PL.’S SECOND AM. COMPL.
                                                  29                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 31 of 48 Page ID #:3707


     1 Proposed Settlement Agreement & Order, United States v. Am. Soc’y of Composers,
     2 Authors & Publishers, Suppl. Case No. 41-1395 (DLC) (S.D.N.Y. May 12, 2016),
     3 ECF No. 750. ASCAP had to void its exclusive contract provisions and pay a fine
     4 for its contempt. GMR’s CEO Grimmett was at ASCAP and upon information and
     5 belief supervised the contracting practices that violated the consent decree.
     6               GMR’s refusal to provide carve-out rights or to offer per-program
     7 licenses to RMLC stations further makes it uneconomical for consumers to acquire
     8 licenses directly from copyright holders. Therefore, to the extent that any of GMR’s
     9 affiliates could possibly engage in direct deals under their affiliation agreements,
    10 GMR’s conduct has intentionally destroyed any economic incentive to do so. This
    11 has the effect of limiting consumers’ choices and degrading the quality of licensing
    12 options available, as radio stations had those direct-licensing and alternative-
    13 licensing options prior to GMR’s entry into illegal agreements with its affiliates.
    14               GMR and its affiliates have agreed to raise the prices for pre-existing
    15 IP rights without offering any corresponding pro-competitive value. Market prices
    16 that increase directly because of price-fixing, monopolization, or attempted
    17 monopolization constitute another paradigmatic injury to competition.                 GMR
    18 explicitly announced that it would be raising prices by at least 30% for assets that
    19 were already sold. But GMR also created a fourth point of hold-up for radio stations
    20 acquiring public performance rights. This creates additional transaction costs and
    21 also creates the complementarity problem referenced above at paragraph 62.
    22               Further, due to the fact that GMR sells only a fractional license, it does
    23 not provide “one-stop shopping” for the public performance rights for the works
    24 contained in its repertory. Thus, the pro-competitive efficiencies the Supreme Court
    25 found important in BMI are not present. GMR’s blanket license does not “allow[]
    26 the licensee immediate use of covered compositions, without the delay of prior
    27 individual negotiations and great flexibility in the choice of musical material.” BMI,
    28
                                                                              PL.’S SECOND AM. COMPL.
                                                   30                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 32 of 48 Page ID #:3708


     1 441 U.S. at 21-22. (emphasis added). GMR’s blanket license does not provide
     2 “unplanned, rapid, and indemnified access” to the works in its repertory. Id. at 20.
     3               In addition, GMR’s previous conduct did not provide radio stations a
     4 way to determine reliably what was in its repertory of works at a given time. Prior
     5 to RMLC suing GMR, GMR provided very little information about the contents of
     6 its repertory. It refused to provide a definitive list of the works that were in its
     7 repertory; it refused to warrant that it would not sue a music user if it played a song
     8 that GMR did not list on its website without a GMR license, but also stated that its
     9 repertory changed on a continual basis; and it refused to indicate which interests in
    10 works were fractional and which were “full-work.” Thus, to the extent that a radio
    11 station could even attempt to avoid buying a GMR license, GMR did not make it
    12 feasible to know which songs should be avoided. This was a deliberate attempt to
    13 destroy any potential alternatives to buying a GMR license, ensuring that GMR was
    14 another toll on the road to being able to publicly perform musical compositions.
    15 Only after RMLC’s lawsuit did GMR purport to provide a public “catalog” of the
    16 works in its repertory and warrant that it would not sue music users for infringement
    17 for playing a work that was not listed in its repertory, essentially admitting that its
    18 previous practices were anticompetitive. These changes, however, which GMR
    19 implemented only after RMLC filed its lawsuit, do not eliminate the need for the
    20 injunctive relief that RMLC seeks. If GMR prevails in this litigation, nothing would
    21 stop it from going back to the way it did things before. And even its new catalog is
    22 insufficient to protect music users from inadvertent infringement, since it appears to
    23 explicitly disclaim that music users can rely on the catalog in any way: “[GMR]
    24 makes no guarantees, warranties or representations of any kind with regard to and
    25 cannot ensure the accuracy, completeness, timeliness, quality or reliability of any
    26 information made available on and through the Company Database.”
    27 Geographic Market
    28
                                                                              PL.’S SECOND AM. COMPL.
                                                   31                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 33 of 48 Page ID #:3709


     1                The relevant geographic market is the United States. GMR does not
     2 limit its sales to any one part of the country, but sells licenses to RMLC members
     3 and to other consumers all over the United States.
     4          ANTITRUST INJURY TO RMLC’S MEMBERS
     5                RMLC’s members have suffered or imminently will suffer injury of the
     6 type that the antitrust laws were intended to prevent and that flows from that which
     7 makes GMR’s acts unlawful.
     8                Price-fixing and monopolization that eliminate competition between
     9 rivals and that cause consumers to pay supracompetitive prices epitomize the kind
    10 of injury that the antitrust laws were intended to prevent. That injury is even more
    11 contemptible where, as here, the monopolist or co-conspirators charge higher prices
    12 for an inferior product and deprive consumers of previously available options for
    13 licensing the works in GMR’s repertory, such as direct licensing, per-program
    14 licenses, and AFBLs. Absent injunctive relief, RMLC’s members will be forced
    15 either to attempt to remove an essential set of works from their playlists, causing
    16 significant business disruption and irreparable loss of goodwill and a reduction of
    17 choice to their own consumers, or to continue to purchase licenses directly from
    18 GMR and pay monopoly prices on account of GMR’s anticompetitive conduct.
    19 Moreover, absent injunctive relief, even if RMLC’s members continue to obtain
    20 licenses from GMR, those licenses only confer partial public performance rights to
    21 many of the works in GMR’s repertory and require RMLC’s members to obtain
    22 additional licenses to play those works or risk catastrophic infringement suits.
    23 RMLC’s members’ injury therefore flows from that which makes GMR’s behavior
    24 unlawful. Absent an injunction, RMLC’s members face an unabated imminent
    25 threat of continued future injury in the form of having to pay supracompetitive
    26 prices, being subjected to a risk of copyright infringement liability, and/or having to
    27 radically change the programming on their stations, to the detriment of their
    28 businesses, listeners, goodwill, reputation, and other interests.
                                                                              PL.’S SECOND AM. COMPL.
                                                   32                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 34 of 48 Page ID #:3710


     1         ASSOCIATIONAL STANDING
     2                RMLC is a trade association whose objective is to achieve fair and
     3 reasonable license fees from PROs (including ASCAP, BMI, SESAC, and GMR) on
     4 behalf of its radio station members. As such, RMLC has standing to bring the
     5 present action on behalf of its members.
     6              As of November 2016, RMLC’s members consisted of approximately
     7 7,300 U.S. radio stations involved in the business of terrestrial radio broadcasting.
     8 Another approximately 2,500 stations were “bound” by the terms of RMLC-
     9 negotiated licenses with ASCAP and BMI and, thereby, also paid RMLC fees to
    10 assist with operational expenses. Rate courts in the Southern District of New York
    11 historically have approved these fees. Some 7,300 radio stations were represented
    12 by RMLC in its first binding rate arbitration with SESAC. RMLC’s membership is
    13 open to all U.S. terrestrial radio stations or groups of radio stations “under direct or
    14 indirect common control.” RMLC’s member stations pay dues to RMLC and have
    15 the right to resign their membership. RMLC’s membership fluctuates but is similar
    16 today to what it was in November 2016.
    17                Many of RMLC’s members face an imminent, concrete, and
    18 particularized injury in the form of being forced either to attempt to forgo essential
    19 works or to continue to contract with GMR and pay artificially high licensing fees
    20 for performance rights to the GMR repertory due to GMR’s anticompetitive
    21 behavior. If a station does not purchase a license from GMR, its only options are to
    22 (1) attempt to stop playing works in GMR’s repertory, which is not an option for at
    23 least the vast majority of radio stations for reasons discussed above; or (2) continue
    24 playing the works and face the imminent prospect of enterprise-threatening
    25 infringement lawsuits. When SESAC imposed the exact same Hobson’s choice on
    26 RMLC’s member stations only five years ago, Judge Sitarski recognized that “a
    27 radio station must buy a SESAC license.” SESAC I, 2013 WL 12114098, at *10.
    28 The same is true here, where virtually all radio stations must continue to purchase a
                                                                              PL.’S SECOND AM. COMPL.
                                                   33                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 35 of 48 Page ID #:3711


     1 GMR license. As described above, GMR has consistently demanded prices far in
     2 excess of what a radio station would pay to license the same works at competitive
     3 prices from other PROs. GMR has demanded rates that are not reasonably tethered
     4 to the quantity or quality of songs in its repertory; worse, many of those songs are
     5 partially licensed by GMR, which provides no assurance against the threat of
     6 infringement of those works at any price. Furthermore, GMR demands licenses that
     7 will increase in rate yearly, regardless of the quantity or quality of songs in GMR’s
     8 repertory, and regardless of how often GMR’s songs are played on radio. If RMLC
     9 does not receive any relief, radio stations will have to choose between continuing to
    10 accede to GMR’s demands by continuing to enter into anticompetitive licensing
    11 agreements, attempting to remove essential works from their repertories (which is
    12 likely impossible for most if not all) and suffering irreparable losses of customer
    13 goodwill, or risking suit for copyright infringement.
    14                Injunctive relief prohibiting GMR’s anticompetitive conduct and
    15 establishing a negotiation process through which the parties could agree upon a fair
    16 and reasonable licensing fee (and affording the other protections described herein)
    17 would prevent continued injury to RMLC’s members.
    18                This suit is germane to RMLC’s purpose. RMLC has been negotiating
    19 licenses with PROs on behalf of the radio industry since 1935, when it was still a
    20 part of the National Association of Broadcasters, and negotiated the first industry-
    21 wide licensing agreement between ASCAP and radio stations. RMLC’s mission
    22 statement declares that one of its objectives is “to achieve fair and reasonable license
    23 fees with the music licensing organizations . . . on behalf of radio stations.” RMLC’s
    24 bylaws also authorize it to negotiate licenses and “to perform such acts to accomplish
    25 its purposes as the Corporation may determine to be appropriate.” Additionally,
    26 RMLC’s corporate charter declares as the first of the “purposes for which the
    27 corporation is formed” “[t]o promote the common business interests of commercial
    28
                                                                              PL.’S SECOND AM. COMPL.
                                                   34                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 36 of 48 Page ID #:3712


     1 radio stations . . . and, in particular, to represent the interests of the commercial radio
     2 industry on music licensing matters.”
     3                RMLC’s claims do not require the individual participation of each of
     4 its members to obtain the relief that it seeks. RMLC seeks only injunctive relief, not
     5 damages. GMR has violated and imminently threatens to continue to violate the
     6 antitrust laws by employing common licensing practices that affect virtually all of
     7 RMLC’s members. RMLC can establish the illegality of these practices through
     8 evidence of GMR’s conduct that is common to its members.
     9                                         COUNT I
    10                           Combination in Restraint of Trade
    11                      in Violation of Section 1 of the Sherman Act
    12                RMLC repeats and realleges each and every allegation of this
    13 complaint.
    14                Since its very formation in 2013, GMR has been a continuing
    15 conspiracy of its songwriter and publisher affiliates.              Potential horizontal
    16 competitors that each own separate copyrights agreed with each other to form GMR
    17 for the purpose of fixing a supracompetitive price for their own rights by
    18 implementing the anticompetitive scheme described herein. GMR then went on to
    19 obtain exclusive agreements with each individual affiliate that were designed to
    20 achieve the same purpose.9
    21                The affiliates did not sell or transfer any copyright assets to GMR;
    22 rather the affiliates merely agreed to allow GMR to have exclusive licensing rights
    23 to their copyrights so that GMR could pool those licensing rights together with the
    24 exclusive licensing rights from other copyright owners into a critical must-have
    25
    26   GMR’s anticompetitive conduct remains ongoing as it continues to add new
         9

       affiliates and take steps to capitalize on the cartel it has orchestrated. For example,
    27 when Travis Scott publicly hired Irving Azoff to be his manager in 2018, he shortly
       thereafter became an affiliate in the GMR cartel. GMR further continues to seek to
    28 extract supracompetitive prices and otherwise engage in unlawful conduct pursuant
       to the operative conspiracy to this day, as described herein.
                                                                                 PL.’S SECOND AM. COMPL.
                                                     35                       CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 37 of 48 Page ID #:3713


     1 bundle. The agreements between and among GMR and its affiliates to unbundle
     2 their works from other PROs, in order to charge more for them on an exclusive basis,
     3 violate Section 1 of the Sherman Act under either the per se rule or rule of reason.
     4                 As the Supreme Court noted in BMI, PROs “plainly involve concerted
     5 action in a large and active line of commerce.” BMI, 441 U.S. at 10. It is hornbook
     6 law that agreements between horizontal competitors to fix prices are typically per se
     7 violations of Section 1 of the Sherman Act.
     8                 GMR’s affiliates are horizontal competitors who have all agreed with
     9 GMR and with each other to pool their copyrights with the knowledge and conscious
    10 commitment that there will be a single price for their product not set by competition
    11 between the affiliates. GMR’s affiliates both understand and consent to the purpose
    12 of GMR’s scheme—that is, to obtain and share among GMR and its affiliates
    13 supracompetitive fees through the sale of GMR’s blanket license that those affiliates
    14 could not otherwise obtain. These affiliates understand that each other affiliate’s
    15 mutual participation is key to the success of GMR’s anticompetitive conduct.
    16                 GMR and its affiliates have formed a combination that fixes the prices
    17 for the products it sells. Mr. Azoff unabashedly admitted that the goal of this
    18 concerted action was to raise prices—the very paradigm of an anticompetitive effect
    19 under Section 1. But GMR offers no procompetitive benefits compared with the
    20 status quo before GMR’s formation. It is simply another point of hold-up for
    21 licensees, which decreases efficiency.
    22                 Nor does GMR have any of the ameliorating qualities the Supreme
    23 Court identified in BMI. Specifically, GMR (1) does not permit individual artist
    24 affiliates to sell their licenses directly to purchasers; (2) is not required to sell to any
    25 purchaser who wishes to obtain a license on non-discriminatory terms; (3) is able to,
    26 and does, only sell the blanket license as opposed to targeted copyrights within the
    27 pool; (4) does not provide immediate access or “one-stop shopping” for the works
    28
                                                                                  PL.’S SECOND AM. COMPL.
                                                     36                        CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 38 of 48 Page ID #:3714


     1 contained in its blanket license; and (5) is not subject to DOJ oversight by virtue of
     2 a consent decree.
     3               The absence of these redeeming pro-competitive effects, and its sole
     4 purpose to raise prices for pre-existing assets, means that GMR’s blanket license is
     5 nothing more than a naked restraint of trade subject to per se condemnation under
     6 Section 1 of the Sherman Act. But even if the Court applied the rule of reason, the
     7 absence of pro-competitive effects is dispositive and GMR should be condemned
     8 under that rule as well.
     9               As alleged above, the GMR cartel has market power in the market for
    10 licenses to the musical compositions in its repertory. See, e.g., supra ¶¶ 59-77. It
    11 and its affiliates have harmed competition by, inter alia, agreeing not to compete
    12 and charging more for pre-existing assets. Id. Thus, under the rule of reason, GMR
    13 violates Section 1 of the Sherman Act.
    14               GMR’s conduct has had a substantial effect on interstate commerce.
    15               GMR’s conduct has injured and imminently threatens further injury to
    16 RMLC’s members in their business or property as set forth above.
    17               An injunction is necessary to remedy the continuing violation.
    18                                       COUNT II
    19                            Combination in Restraint of Trade
    20                     in Violation of Section 1 of the Sherman Act
    21               RMLC repeats and realleges each and every allegation of this
    22 complaint.
    23               GMR also violated Section 1 by orchestrating a hub and spoke
    24 conspiracy between and among the affiliates who collectively agreed to leave their
    25 former PROs and join GMR for the sole purpose of giving GMR the original critical
    26 mass of works that GMR needed to amass to make its scheme work.
    27
    28
                                                                             PL.’S SECOND AM. COMPL.
                                                  37                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 39 of 48 Page ID #:3715


     1               GMR and these affiliates have a conscious commitment to a common
     2 scheme designed to achieve the unlawful objective of fixing the prices for their
     3 copyrights.
     4               GMR’s affiliates did not just conspire with GMR; they also each
     5 conspired with each other when they collectively agreed to leave their former PROs
     6 and join the then newly formed GMR, en masse, and to give GMR the exclusive
     7 ability to license their copyrights. Mr. Azoff himself manages many of these
     8 songwriter-performers who were part of the initial wave that joined GMR to form
     9 the critical mass, which includes but is not limited to: Joe Walsh, Don Henley, JD
    10 Souther, Jon Bon Jovi, Lindsey Buckingham, Steve Perry, and Neil Schon. And,
    11 upon information and belief, Mr. Grimmett leveraged his relationships at ASCAP to
    12 engineer the joint departure of the over 40 members that joined GMR from ASCAP
    13 by mid-2015.
    14               It was against the individual self-interest of each affiliate to have left
    15 its existing PRO to join the newly-formed GMR unless each did so on the condition,
    16 and with the understanding, that other affiliates would do so too, because each
    17 affiliate knew and understood that GMR would need a critical mass of works to be
    18 able to pay each affiliate the promised 30% more than the affiliate’s existing PRO.
    19               There can be no question that the stampede of departures to GMR was
    20 the product of concerted action because, otherwise, the decisions would make no
    21 economic sense. In order to fund the promised 30% premium these established
    22 songwriters expected, GMR needed to create a must-have repertory. No individual
    23 songwriter-performer of the caliber GMR recruited would have taken the plunge
    24 without knowing other songwriters were doing the same. By August 2015, before
    25 the BMI and ASCAP licenses in effect terminated, 47 songwriters had joined GMR.
    26 The relationships with Azoff and Grimmett provide the conduit through which this
    27 understanding was communicated.           Each affiliate that thereafter joined the
    28 conspiracy did so with a conscious commitment to the same common scheme, i.e.,
                                                                              PL.’S SECOND AM. COMPL.
                                                   38                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 40 of 48 Page ID #:3716


     1 to obtain higher prices for its copyrights by collusion than it could obtain through
     2 legitimate competition.
     3               This naked price fixing among horizontal competitors through a central
     4 hub constitutes a per se violation of the antitrust laws.
     5                 Alternatively, at a minimum, this conduct violates the rule of reason
     6 for the same reasons discussed throughout this complaint and in Count I above:
     7 GMR has market power in the market for licenses to the musical compositions in its
     8 repertory and its conduct has harmed competition by eliminating competition among
     9 horizontal competitors and charging supracompetitive prices.
    10               GMR’s conduct has had a substantial effect on interstate commerce.
    11               GMR’s conduct has injured and imminently threatens further injury to
    12 RMLC’s members in their business or property as set forth above.
    13               An injunction is necessary to remedy the continuing violation.
    14                                       COUNT III
    15                                    Monopolization
    16                     in violation of Section 2 of the Sherman Act
    17               RMLC repeats and realleges each and every allegation of this
    18 complaint.
    19               Unconstrained by any regulatory decree or court-approved settlement
    20 agreement, GMR has built an indispensable repertory, inter alia by strategically
    21 constructing its affiliate base (and via the other means described herein), has
    22 eliminated price competition among its affiliates, and has willfully obtained a
    23 monopoly that it effectively precludes licensees from avoiding. Purporting to be the
    24 sole purveyor of rights to essential copyrighted works, GMR has exploited and
    25 maintained this monopoly by forcing radio stations and other consumers to enter into
    26 licensing agreements from which GMR has extracted and will continue to extract
    27 monopoly prices.       GMR’s construction of an artificial bottleneck creates no
    28 offsetting benefits to consumers or to larger society.
                                                                             PL.’S SECOND AM. COMPL.
                                                   39                     CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 41 of 48 Page ID #:3717


     1               GMR has willfully acquired and imminently threatens to maintain
     2 monopoly power in the market for licensing the copyrighted musical works in its
     3 repertory. It has not done so on the basis of growth or development as a consequence
     4 of a superior product, business acumen, or historic accident; it has done so through
     5 a series of exclusionary practices that are capable of foreclosing, and that have in
     6 fact foreclosed, equally or more efficient competitors.
     7               Foreclosing licensing competition with constituent affiliates: GMR
     8 has willfully acquired and imminently threatens to maintain monopoly power by
     9 effectively refusing to deal at any reasonable, market-based price with radio stations
    10 and other consumers that wish to purchase anything other than a fixed-fee blanket
    11 license. GMR either expressly prohibits direct licensing or, at a minimum, ensures
    12 that it will not happen by refusing to allow carve-out rights or to offer per-program
    13 licenses, which makes it uneconomical for consumers to acquire licenses directly
    14 from copyright holders. Its refusal to deal creates a monopoly bottleneck, through
    15 which GMR has charged and will continue to charge monopoly prices.
    16               Exclusive dealing:     GMR has willfully acquired and imminently
    17 threatens to maintain monopoly power by entering into exclusive contracts with its
    18 affiliates, and thus acquiring sole licensing rights to indispensable musical works.
    19 By restricting competition between the copyright holders of such works, GMR can
    20 and does threaten to charge monopoly prices, thus enabling GMR to pay its affiliates
    21 greater average royalties than the consent-decree-limited ASCAP and BMI, or
    22 settlement-agreement-constrained SESAC, can offer, all while generating a profit
    23 for itself (unlike ASCAP and BMI).
    24               Repertory obfuscation: GMR has willfully acquired and imminently
    25 threatens to maintain monopoly power because it has taken steps to assemble a “must
    26 have” catalog and to ensure that radio stations can never know, with confidence,
    27 precisely which works are in the GMR repertory at any given time.
    28
                                                                             PL.’S SECOND AM. COMPL.
                                                  40                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 42 of 48 Page ID #:3718


     1                Refusing to deal on other than blanket terms: GMR has not offered
     2 to deal with RMLC members that wish to purchase music from its repertory other
     3 than on a blanket basis. GMR has ignored RMLC’s request to negotiate for blanket-
     4 license carve-out rights or per-program licenses. GMR also will not deal with
     5 RMLC or its members unless those potential licensees pay monopolistic prices
     6 resulting from its anticompetitive conduct, as opposed to competitive prices. These
     7 refusals constitute an exclusionary practice, foster GMR’s monopoly, and harm
     8 competition.
     9                Since GMR’s creation in 2013, commercial radio stations generally
    10 have not felt the need to enter into direct licenses with copyright holders because the
    11 rates that they have paid ASCAP and BMI have been established under the
    12 protections of the ASCAP and BMI consent decrees. And, with respect to SESAC,
    13 the litigation that RMLC filed in 2012 was designed to, and ultimately achieved,
    14 similar mechanisms to help assure that radio stations would pay reasonable rates for
    15 access to SESAC works. Because GMR is not subject to any similar type of rate-
    16 court oversight and is demanding supracompetitive fees for its blanket license, and
    17 because GMR refuses to offer any alternative to its blanket license, such as the per-
    18 program or All Talk licenses that ASCAP, BMI, and SESAC offer to stations, the
    19 prospect of direct licensing or an adjustable fee blanket license are options that radio
    20 stations need and that should be available to them.
    21                As an example, during RMLC’s negotiations with ASCAP and BMI
    22 that resulted in court-approved settlements in 2012, RMLC agreed to forgo the
    23 option of an adjustable-fee blanket license for stations in exchange for price
    24 concessions on ASCAP and BMI blanket licenses. ASCAP and BMI both did not
    25 want to add the adjustable fee blanket license to their licenses because they believed
    26 that new technology would make it much easier for radio stations to negotiate direct
    27 licenses with songwriters and they were afraid of the growth potential of direct
    28 licenses. (The ASCAP and BMI consent decrees forbid the PROs from prohibiting
                                                                              PL.’S SECOND AM. COMPL.
                                                   41                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 43 of 48 Page ID #:3719


     1 direct licensing.) The ASCAP and BMI court-approved blanket license prices
     2 effective as of January 1, 2010, through December 31, 2016, show that the ability to
     3 direct license, and the option of an adjustable fee blanket license, have value to radio
     4 stations and that direct licensing is a credible potential avenue of competition
     5 between and among a PRO and its affiliates. GMR has foreclosed both the ability
     6 of its affiliates to direct license their works and also the option for radio stations to
     7 purchase an adjustable fee blanket license (or another alternative to the blanket
     8 license), and thus has foreclosed competition.
     9                As detailed in paragraphs ¶¶ 59-77 and throughout this complaint,
    10 GMR’s monopolization harms competition.                  If left unchecked, GMR’s
    11 anticompetitive conduct will continue to cause RMLC’s members and other
    12 consumers to pay monopoly overcharges for musical compositions that would
    13 otherwise be available at more competitive prices, and will continue to deprive
    14 consumers of choice and efficiency. Such supracompetitive fees will generate
    15 unjustified wealth transfers from consumers to cartel members, and inefficiently
    16 distort behavior both in the market for GMR’s repertory of copyrighted music and
    17 beyond. The pro-competitive benefits, if any, do not offset the harm to competition
    18 GMR has caused.
    19                GMR’s conduct has injured and imminently threatens further injury to
    20 RMLC’s members in their business or property as set forth above. Among other
    21 things, RMLC’s members must continue to choose between attempting to forego
    22 essential musical works (which is likely impossible for most if not all) and suffering
    23 the loss of customer goodwill, or continuing to contract with GMR to pay higher
    24 fees for access to copyrighted works in the GMR repertory than they otherwise
    25 would have paid in the absence of GMR’s unlawful conduct.
    26                An injunction is necessary to remedy the continuing violation.
    27                                       COUNT IV
    28                               Attempted Monopolization
                                                                               PL.’S SECOND AM. COMPL.
                                                    42                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 44 of 48 Page ID #:3720


     1                      in Violation of Section 2 of the Sherman Act
     2                RMLC repeats and realleges each and every allegation of this
     3 complaint.
     4                GMR has attempted to monopolize the market for licensing the
     5 copyrighted musical works in its repertory by engaging in predatory and
     6 anticompetitive conduct with a specific intent to monopolize that market, and there
     7 is a dangerous probability that GMR will achieve monopoly power.
     8                GMR has engaged in a variety of predatory and anticompetitive
     9 conduct. It has strategically acquired rights to must-have works to ensure that radio
    10 stations must agree to its anticompetitive and predatory licensing demands. GMR
    11 has further destroyed competition by committing its affiliates to express and/or de
    12 facto exclusive licensing terms. At the same time, GMR does not reliably make
    13 available information for licensees to allow them to determine which works fall
    14 within GMR’s repertory. As a result, GMR has demanded and threatens to extract
    15 supracompetitive licensing fees far in excess of the actual value of its affiliates’
    16 aggregate share of public performances.
    17                GMR has a specific intent to monopolize. None of its practices have
    18 any legitimate business justification other than to foreclose competition with other
    19 PROs and their affiliates and to extract supracompetitive licensing fees from radio
    20 stations that have no practical or viable alternative to accepting GMR’s blanket
    21 license. In refusing to deal with consumers who seek blanket-license carve-out
    22 rights or per-program licenses, in entering into exclusive contracts with its affiliates,
    23 and in imminently threatening to continue to extract monopoly rents from
    24 consumers, GMR has been motivated by neither efficiency nor any other
    25 procompetitive factor. GMR’s principal objective is willfully to acquire and to
    26 maintain monopoly power. Indeed, GMR’s founder has admitted that it has gathered
    27 a “full roster of songwriters that nobody can, shall we say, comfortably exist
    28 without,” and that “[w]e at GMR believe in higher rates.” And GMR has been public
                                                                               PL.’S SECOND AM. COMPL.
                                                    43                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 45 of 48 Page ID #:3721


     1 about its intention to extract monopoly rents from licensees so that it can fund its
     2 promise to pay its affiliates at least 30% more than any other PRO, while generating
     3 a profit for itself.
     4                GMR and its affiliates strategically pool the copyrights of a relatively
     5 small number of affiliates simultaneously to create an essential repertory of musical
     6 works and to maintain a sufficiently small profile to avoid regulatory oversight.
     7 GMR undertakes these actions with the specific intent of achieving and maintaining
     8 a monopoly.
     9                To the extent GMR has not already achieved monopoly power, there is
    10 a dangerous probability that it imminently will do so. GMR has achieved a 100%
    11 market share in the relevant market for the works in its repertory, and it has also
    12 engaged in a variety of anticompetitive practices by creating a repertory of
    13 indispensable works that GMR refuses to license except on a blanket basis. GMR
    14 has ensured that there are insurmountable barriers to entering its market because it
    15 has engaged in practices designed to pay its affiliates more than any rate-regulated
    16 PRO can afford. Radio stations face the imminent threat that GMR will be able
    17 successfully to exercise its market power by forcing them to enter into
    18 anticompetitive licensing agreements or suffer the devastating consequences of
    19 refusing such a license.
    20                GMR’s conduct has injured and imminently threatens further injury to
    21 RMLC’s members in their business or property as set forth above.
    22                An injunction is necessary to remedy the continuing violation.
    23                                       COUNT V
    24                        Violation of the California Cartwright Act
    25                          Cal. Bus. & Prof. Code § 16720 et seq.
    26                RMLC repeats and realleges each and every allegation of this
    27 complaint.
    28
                                                                              PL.’S SECOND AM. COMPL.
                                                   44                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 46 of 48 Page ID #:3722


     1                GMR and its affiliates constitute a prohibited trust under California
     2 Business and Professions Code Sections 16720 and 16726.
     3                The GMR trust has conspired to fix prices on the copyrights to the
     4 works in GMR’s repertory. Such a conspiracy is a per se violation of the Cartwright
     5 Act.
     6                The GMR trust also violates the Cartwright Act according to the rule of
     7 reason.
     8                As alleged in this complaint, the conduct of GMR and its affiliates has
     9 had an anticompetitive effect in the relevant market for works in GMR’s repertory.
    10                GMR’s conduct has no legitimate business purpose or procompetitive
    11 effect.
    12                GMR’s conduct has injured and imminently threatens further injury to
    13 RMLC’s members in their business or property as set forth above.
    14                GMR’s unlawful and anticompetitive conduct took place in substantial
    15 part in the State of California.
    16                GMR resides and continuously operates in California.
    17                An injunction is necessary to remedy the continuing violation.
    18                                PRAYER FOR RELIEF
    19           WHEREFORE, RMLC respectfully requests the following relief:
    20           A.   That GMR’s unlawful conduct be declared, adjudicated, and decreed a
    21                violation of Section 1 of the Sherman Act.
    22           B.   That GMR’s unlawful conduct be declared, adjudicated, and decreed a
    23                violation of Section 2 of the Sherman Act.
    24           C.   That GMR’s unlawful conduct be declared, adjudicated, and decreed a
    25                violation of the California Cartwright Act.
    26           D.   That RMLC be awarded mandatory injunctive relief in the form of:
    27                (i) requiring GMR to issue licenses on application and to submit to a
    28                judicial rate-making procedure comparable to what the consent decrees
                                                                             PL.’S SECOND AM. COMPL.
                                                   45                     CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 47 of 48 Page ID #:3723


     1              regulating ASCAP’s and BMI’s behavior impose; (ii) establishing a
     2              process by which GMR is required to offer a license at a comparable
     3              fee to all other similarly situated music users who request a license from
     4              GMR, after a judicially determined rate has been established;
     5              (iii) establishing a process, during the judicial rate-making procedure,
     6              for the court to enter an appropriate order of restitution and/or
     7              disgorgement from GMR into a constructive trust of all moneys
     8              received from licensees above the judicially determined reasonable
     9              rate, and for distribution of that money pro rata to impacted radio
    10              stations; (iv) enjoining GMR from entering into express and de facto
    11              exclusive contracts with copyright holders; (v) requiring GMR to make
    12              available economically viable alternatives to blanket licenses, such as
    13              per-program licenses, blanket carve-out fees, and commercial-only
    14              licenses; (vi) requiring GMR to offer only full-work licenses; and
    15              (vii) prohibiting GMR from instituting (in its own name or that of its
    16              affiliates) any copyright infringement proceedings against any U.S.
    17              commercial radio station during the pendency of its copyright misuse,
    18              i.e., until such time as GMR has offered, and stations have had a full
    19              and fair opportunity to consider, a license from GMR at a rate
    20              determined to be reasonable pursuant to judicial rate-making
    21              procedures comparable to what the consent decrees regulating
    22              ASCAP’s and BMI’s behavior impose.
    23        E.    That RMLC be awarded expenses and costs of suit, including
    24              reasonable attorneys’ fees, to the extent provided by law; and
    25        F.    That RMLC be awarded such additional relief as the Court may deem
    26              proper.
    27
    28
                                                                             PL.’S SECOND AM. COMPL.
                                                  46                      CASE NO. 2:19-cv-03957-TJH-AS
Case 2:19-cv-03957-TJH-AS Document 163 Filed 06/20/19 Page 48 of 48 Page ID #:3724


     1 Dated: June 20, 2019                   Respectfully submitted,
     2                                        /s/ Margaret M. Zwisler
     3                                        Margaret M. Zwisler (pro hac vice)
                                              Jennifer L. Giordano (pro hac vice)
     4                                        William M. Friedman (pro hac vice)
     5                                        David L. Johnson (pro hac vice)
                                              LATHAM & WATKINS LLP
     6                                        555 Eleventh Street, N.W., Suite 1000
     7                                        Washington, D.C. 20004-1304
                                              Telephone: (202) 637-2200
     8                                        Facsimile: (202) 637-2201
     9                                        Email: Margaret.Zwisler@lw.com
                                              Email: Jennifer.Giordano@lw.com
    10                                        Email: William.Friedman@lw.com
    11                                        Email: David.Johnson@lw.com
    12
    13                                        Alfred C. Pfeiffer, Jr. (Bar No. 120965)
                                              Andrew M. Gass (Bar No. 259694)
    14
                                              LATHAM & WATKINS LLP
    15                                        505 Montgomery Street, Suite 2000
                                              San Francisco, CA 94111-6538
    16
                                              Telephone: (415) 391-0600
    17                                        Facsimile: (415) 395-8095
                                              Email: Al.Pfeiffer@lw.com
    18                                        Email: Andrew.Gass@lw.com
    19
    20                                        Adam S. Sieff (Bar No. 302030)
                                              LATHAM & WATKINS LLP
    21                                        355 South Grand Avenue, Suite 100
    22                                        Los Angeles, CA 90071-1560
                                              Telephone: (213) 485-1234
    23                                        Facsimile: (213) 891-8763
    24                                        Email: Adam.Sieff@lw.com
    25
    26
    27
    28
                                                                        PL.’S SECOND AM. COMPL.
                                              47                     CASE NO. 2:19-cv-03957-TJH-AS
